Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 11 and 19 have been amended. Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
3.	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.

Claim Interpretation
4.	For claims 1, 5, 8, 11, 15, 17 and 19, the phrases “one of” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 19-20 are directed towards a “system”. However, the components of the “system” (a tool; a signature validator; a global database) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software. Therefore, there exists at least one embodiment of claims 19-20 where the “system” is directed towards a computer program, per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 19 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claims 19-20 to be directed towards statutory subject matter.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	Claims 1-2, 4-8, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (U.S. Patent 8,498,982), and further in view of Milne et al. (U.S. Patent 7,536,377; hereafter “Milne”).
	For claim 1, Cope teaches a method comprising:
	receiving a plurality of signatures from a vendor (note column 13, lines 50-55, client side scanner creates signatures of user files for storage), wherein each signature corresponds to a segment of a proprietary file of one or more proprietary files (note column 14, lines 23-35, signature is for desired level of granularity ranging from whole file to individual lines of code);
	comparing a signature of the plurality of signatures with existing signatures (note column 15, lines 18-33, signatures are compared with content stored in database 114 to validate they are unique);
	in response to determining that the signature is not unique and a conflict exists within the vendor based on the comparison, storing a relation between the signature and an existing signature (note column 15, line 59 through column 16, line 15; column 25, lines 22-39, signature matches between current and existing signatures are recorded and reported as part of the search results, i.e. storing a relation), wherein the relation reflects at least one of an ownership relationship or a licensing relationship between the proprietary file and the vendor (note column 6, lines 13-28 and column 21, lines 7-29, noise in the storing of matched signatures is reduced by, i.e. the relation reflects, a comparison using the licensing relationship between file signature and the vendor of the matched signature); and
	adding the plurality of the signatures to a global database (note column 12, lines 12-17; column 14, lines 49-55 and 60-64, user may store signatures in database 114 to expand publically-accessible library of comparison), wherein the global database is used to compare the proprietary data of the vendor to other technology data (note column 10, lines 12-25, database 114 is a global database used to compare against user content requests).

	Cope differs from the claimed invention in that they fail to teach:
	wherein the proprietary file of the one or more proprietary files comprises hardware description language code;

	Milne teaches:
	wherein the proprietary file of the one or more proprietary files comprises hardware description language code (note column 3, lines 20-24; column 5, lines 11-28; column 7, lines 60-67, a hash value, i.e. signature, is constructed from HDL files);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the hash values for HDL files of Milne. It would have been obvious because a simple substitution of one known element (hash signatures of HDL files of Milne) for another (signatures of source code files of Cope) would yield the predictable results of creating signatures of HDL files (Milne), then validating the signatures and adding them to a database (Cope).


	For claim 11, the combination of Cope and Milne teaches a technology and ownership validation system comprising:
	a signature validator configured to receive a plurality of signatures from a vendor (note column 13, lines 50-55 of Cope, client side scanner creates signatures of user files for storage), wherein each signature corresponds to a segment of a proprietary file of the one or more proprietary files (note column 14, lines 23-35 of Cope, signature is for desired level of granularity ranging from whole file to individual lines of code), wherein the proprietary file of one or more proprietary files comprises hardware description language code (note column 3, lines 20-24; column 5, lines 11-28; column 7, lines 60-67 of Milne, a hash value, i.e. signature, is constructed from HDL files), wherein the signature validator is further configured to compare a signature of the plurality of signatures with existing signatures (note column 15, lines 18-33 of Cope, signatures are compared with content stored in database 114 to validate they are unique); 
	in response to determining that the signature is not unique and a conflict exists within the vendor based on the comparison, storing a relation between the signature and an existing signature (note column 15, line 59 through column 16, line 15; column 25, lines 22-39 of Cope, signature matches between current and existing signatures are recorded and reported as part of the search results, i.e. storing a relation), wherein the relation reflects at least one of an ownership relationship or a licensing relationship between the proprietary file and the vendor (note column 6, lines 13-28 and column 21, lines 7-29 of Cope, noise in the storing of matched signatures is reduced, i.e. the relation reflects, by a comparison using the licensing relationship between file signature and the vendor of the matched signature); and
	a memory including a global database to store the plurality of the signatures (note column 12, lines 12-17; column 14, lines 49-55 and 60-64 of Cope, user may store signatures in database 114 to expand publically-accessible library of comparison), the global database used to compare the proprietary files of the vendor to other technology data (note column 10, lines 12-25 of Cope, database 114 is a global database used to compare against user content requests).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the hash values for HDL files of Milne. It would have been obvious because a simple substitution of one known element (hash signatures of HDL files of Milne) for another (signatures of source code files of Cope) would yield the predictable results of creating signatures of HDL files (Milne), then validating the signatures and adding them to a database (Cope).


	For claim 19, the combination of Cope and Milne teaches a system to provide technology and ownership validation of files, the system comprising:
	a tool available to a vendor as a vendor system configured to enable a vendor to generate unique signatures locally for proprietary files (note column 13, lines 50-55 of Cope, client side scanner creates signatures of user files for storage), without disclosing the proprietary files to another (note column 9, lines 41-44 and column 11, line 65 through column 12, line 2 of Cope, use of signatures to represent files allows for comparison without exposure of confidential information), wherein a proprietary file of one or more proprietary files comprises hardware description language code (note column 3, lines 20-24; column 5, lines 11-28; column 7, lines 60-67 of Milne, a hash value, i.e. signature, is constructed from HDL files);
	a signature validator to receive the unique signatures from the tool, compare a signature of the plurality of signatures with existing signatures (note column 15, lines 18-33 of Cope, signatures are compared with content stored in database 114 to validate they are unique), in response to determining that the signature is not unique and a conflict exists within the vendor based on the comparison, storing a relation between the signature and an existing signature (note column 15, line 59 through column 16, line 15; column 25, lines 22-39 of Cope, signature matches between current and existing signatures are recorded and reported as part of the search results, i.e. storing a relation), wherein the relation reflects at least one of an ownership relationship or a licensing relationship between the proprietary file and the vendor (note column 6, lines 13-28 and column 21, lines 7-29 of Cope, noise in the storing of matched signatures is reduced, i.e. the relation reflects, by a comparison using the licensing relationship between file signature and the vendor of the matched signature); and
	a global database to store the unique signatures and metadata (note column 10, lines 12-25 of Cope, database 114 is a global database used to compare against user content requests), the global database used to identify leakage, misappropriation, and contamination of the proprietary files with one or more of: proprietary files from another vendor, and open source files (note column 17, lines 5-31 of Cope, database includes signatures of content from open source and proprietary software repositories).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proprietary content matching of Cope and the hash values for HDL files of Milne. It would have been obvious because a simple substitution of one known element (hash signatures of HDL files of Milne) for another (signatures of source code files of Cope) would yield the predictable results of creating signatures of HDL files (Milne), then validating the signatures and adding them to a database (Cope).


	For claims 2, 12 and 20, the combination of Cope and Milne teaches claims 1, 11 and 19, wherein the proprietary file further comprises a netlist file (note column 5, lines 24-28 of Milne, within a file there will be netlist files).

	For claims 4 and 14, the combination of Cope and Milne teaches claims 1 and 11, further comprising: utilizing the global database to identify free and open source software (FOSS) incorporated into the proprietary files of the vendor (note column 17, lines 5-31 of Cope, database includes signatures of content from open source and proprietary software repositories).

	For claims 5 and 15, the combination of Cope and Milne teaches claims 1 and 11, further comprising: utilizing the global database to identify a leakage of the proprietary file or a portion of the proprietary file, the leakage indicating a presence of the proprietary file or the portion of the proprietary file in one of: public domain data, free and open source (FOSS) data, and other vendors' proprietary data (note column 16, lines 47-52 of Cope, storage of user content signature in the database 114 will result in other users of the system, i.e. other vendor’s proprietary data, potentially matching with the user’s proprietary file).

	For claims 6 and 16, the combination of Cope and Milne teaches claims 1 and 15, further comprising: notifying a particular vendor when the signature indicates that one or more submitted proprietary files of the particular vendor are registered to another entity (note column 25, lines 22-31 of Cope, results of a signature match are reported to the user).

	For claim 7, the combination of Cope and Milne teaches claim 6, further comprising: resolving conflict between one or more signatures and other data in the global database (note column 21, 7-24 and column 26, lines 41-53 of Cope, signature match noise is reduced, i.e. resolving conflict, by identifying licensing).

	For claims 8 and 17, the combination of Cope and Milne teaches claims 7 and 16, wherein resolving conflict comprises one or more of: identifying co-ownership, identifying licensing, acquisition, and priority (note column 21, 7-24 and column 26, lines 41-53 of Cope, signature match noise is reduced, i.e. resolving conflict, by identifying licensing).

	For claim 10, the combination of Cope and Milne teaches claim 1, further comprising: tracking and providing a proof of authorship, and chain of ownership (note column 10, lines 15-25 of Cope, database 114 includes signatures and file metadata including file dates; column 16, lines 47-52 of Cope, storage of user content signature in the database 114 provides proof of authorship), based on the signatures that are resistant to code modifications and alterations (note column 14, 56-67 and column 16, 16-26 of Cope, signature comparison includes essence signatures that are resistant to code modification).


8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cope and Milne as applied to claims 1 and 11 above, and further in view of Yeap et al. (U.S. Patent Application Publication 2019/0280856; hereafter “Yeap”).
	For claims 3 and 13, the combination of Cope and Milne differs from the claimed invention in that they fail to teach:
	utilizing a blockchain code to create a public ledger in a distributed database, to record the signatures.

	Yeap teaches:
	utilizing a blockchain code to create a public ledger in a distributed database, to record the signatures (note Fig. 2, paragraphs [0022], [0024]-[0025] and [0028], steps 112, 120 and 132, Intellectual Property file is hashed and stored in a public blockchain ledger).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Cope and Milne  and the IP blockchain of Yeap. It would have been obvious because combining prior art elements (IP content comparison of Cope; IP registration on a blockchain of Yeap) would yield the predictable results of verifying a proprietary code does not improperly contain components from outside sources (Cope) and then registering the proprietary code on a public blockchain for public proof of ownership (Yeap).


9.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cope and Milne as applied to claims 1 and 11 above, and further in view of Hefeeda (U.S. Patent Application Publication 2015/0294094).
	For claims 9 and 18, the combination of Cope and Milne teaches claims 1 and 11, further comprising:
	enabling tracking of where the proprietary code is used, based on the signatures (note column 17, lines 11-14 and 20-31 of Cope; websites are crawled and signatures of content are checked-in to the database 114 by comparison with content in the database).

	Cope differs from the claimed invention in that they fail to teach:
	and to alert the vendor when a policy violation is detected.

	Hefeeda teaches:
	and to alert the vendor when a policy violation is detected (note paragraphs [0037] and [0078], notification is sent to content owners when copies are found by crawl component).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Cope and Milne and the notification to content owners of Hefeeda. It would have been obvious because combining prior art elements (content crawling and comparison of Cope; notification to content owners of Hefeeda) would yield the predictable results of crawling websites looking for content comparison (Cope) and then notifying owners when their intellectual property is discovered (Hefeeda).


Response to Arguments
10.	Applicant argues, “that Cope and Milne, considered either alone or in combination, fail to teach or suggest the above identified features of claim 1. More specifically, it was agreed during the interview conducted with the Examiner on September 6, 2022, that the combination of Cope and Milne does not teach or suggest ‘storing a relation between the signature and an existing signature, wherein the relation reflects at least one of an ownership relationship or a licensing relationship between the proprietary file and the vendor,’ as recited in amended claim 1” (note Remarks, pages 7-8).
	Examiner disagrees. As noted in the interview summary dated 09/12/2022, it appeared the amended claim language overcome the art rejection based on the limited review of Cope that was performed for the interview, but further search and/or consideration would be required.
	A more thorough review of Cope showed that Cope teaches (note column 15, line 59 through column 16, line 15 and column 25, lines 22-39) recording the results of the signature search (i.e. “storing a relation”) and that noise in the search is reduced (note column 6, lines 13-28 and column 21, lines 7-29) using licensing information of the matched signature (i.e. “wherein the relation reflects … a licensing relationship”) as required by the claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Weigert (U.S. Patent Application Publication 2010/0242028) - Comparing file fingerprint with existing fingerprints and storing a relation of fingerprint matches (i.e. not unique and a conflict exists) in a report (note Fig. 6 and paragraphs [0152] and [0169]).

	Koohgoli et al. (U.S. Patent 9471285) teaches comparing code signature to code signatures in reference database and creating a list of matching files (note Fig. 4).

	Fedorenko et al. (U.S. Patent Application Publication 2013/0311496) teaches comparing component fingerprint to known fingerprints and adding the fingerprint to the library of known fingerprints (note Fig. 6 and paragraph [0147]).

	Yeap et al (U.S. Patent Application Publication 2019/0280856) teaches storing a relation between a proprietary file signature and the owner of the file (note paragraph [0023]).

	Mousavi et al. (U.S. Patent Application Publication 2009/0281995) teaches storing proprietary file metadata that includes file signature and licensing information (note paragraphs [0035], [0042] and [0076]).

	Ishikawa et al. (U.S. Patent Application Publication 2007/0294544) teaches a file database that includes file fingerprint and licensing information (note paragraph [0069]).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438